Name: Commission Regulation (EEC) No 712/82 of 26 March 1982 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /26 Official Journal of the European Communities 27. 3 . 82 COMMISSION REGULATION (EEC) No 712/82 of 26 March 1982 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular the second sentence of the fourth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 695/82 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 695/82 to the infor ­ mation known to the Commission that the export The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 695/82 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 382, 31 . 12. 1981 , p . 37. (3) OJ No L 80, 26 . 3 . 1982, p . 17 . 27 . 3 . 82 Official Journal of the European Communities No L 81 /27 ANNEX to the Commission Regulation of 26 March 1982 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and mesiin for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula and Zone II b)  other third countries 50-00 6 1 00 15-00 10.01 B II Durum wheat 0 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  other third countries 25-00 35-00 0 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula and Zone II b)  Japan  other third countries 27-00 32-00 15-00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries 1000 10.05 B Maize, other than hybrid maize for sowing  10.07 C Grain sorghum  ex 11.01 A Wheat flour (') :  of an ash content of 0 to 520 80-00  of an ash content of 521 to 600 75-75  of an ash content of 601 to 900 70-45  of an ash content of 901 to 1 100 651 5  of an ash content of 1 101 to 1 650 60-40  of an ash content of 1 651 to 1 900 54-00 No L 81 /28 Official Journal of the European Communities 27. 3 . 82 (ECU/ tonne) CCT heading Description Refund No ex 11.01 B Rye flour (') :  of an ash content of 0 to 700 35-00  of an ash content of 701 to 1 150 35-00  of an ash content of 1 151 to 1 600 35-00  of an ash content of 1 601 to 2 000 35-00 1 1.02 A I a) Durum wheat groats and meal (') :  of an ash content of 0 to 950 130-00  of an ash content of 951 to 1 300 130-00  of an ash content of 1 301 to 1 500 130-00 1 1.02 A I b) Common wheat groats and meal (') :  of an ash content of 0 to 520 85-00 (') Destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1 ). N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977).